Citation Nr: 0912214	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral spine 
disability.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to a disability rating greater than 
10 percent for a left knee disability.

5.  Entitlement to a disability rating greater than 
10 percent for a right knee disability.

6.  Entitlement to an effective date earlier than 
February 27, 2003, for a grant of service connection for 
calcaneal spurs in both ankles.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 
1970.

This matter comes before the Board on appeal of a July 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In a 
separate July 2004 rating decision, the RO also granted 
service connection for PTSD, assigning a 30 percent rating 
effective February 27, 2003.  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a lumbosacral spine disability is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a June 1999 rating decision, the RO denied a claim of 
service connection for a lumbosacral spine disability.

3.  New and material evidence has been received since June 
1999 in support of the Veteran's claim of service connection 
for a lumbosacral spine disability.

4.  The Veteran was not treated for a back disability during 
active service and his statements concerning an in-service 
back injury are not credible.

5.  The Veteran's current lumbosacral spine disability is not 
related to active service.

6.  The Veteran's left ear hearing loss is assigned a Roman 
numeral of I and his right ear hearing loss is assigned a 
Roman numeral of I; this equates to a zero percent (non-
compensable) disability rating for bilateral hearing loss.

7.  The Veteran's PTSD is manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.

8.  The Veteran's left knee disability is manifested by, at 
worst, extension limited to 15 degrees with pain; there is no 
evidence of ankylosis, recurrent subluxation or lateral 
instability, limited flexion, impairment of the tibia and 
fibula, or genu recurvatum.

9.  The Veteran's right knee disability is manifested by, at 
worst, flexion limited to 45 degrees; there is no evidence of 
ankylosis, recurrent subluxation or lateral instability, 
limited extension, impairment of the tibia and fibula, or 
genu recurvatum.

10.  The Veteran's original claim of service connection for 
calcaneal spurs in both heels was dated on February 26, 2003, 
and date-stamped as received by the RO on February 27, 2003.

11.  Service connection has been in effect for calcaneal 
spurs in both heels since February 27, 2003.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which denied a claim of 
service connection for a lumbosacral spine disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  Evidence received since the June 1999 RO decision in 
support of the claim of service connection for a lumbosacral 
spine disability is new and material; accordingly, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  A lumbosacral spine disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, 4.86, Table VI, VIA, and Diagnostic Code (DC) 
6100 (2008).

5.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, DC 9411 (2008).

6.  The criteria for a disability rating greater than 
10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC's 5311-5259, 5256-5260, 5262, 
5263 (2008).

7.  The criteria for a separate 20 percent rating for 
limitation of left leg extension have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DC 5261 (2008).

8.  The criteria for a disability rating greater than 
10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5311-5260, 5257-5259, 5262, 5263 
(2008).

9.  The criteria for a separate 20 percent rating for 
limitation of right leg extension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5261 (2008).

10.  The criteria for an effective date earlier than 
February 27, 2003, for a grant of service connection for 
calcaneal spurs in both heels have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his claimed PTSD and calcaneal spurs in both heels 
to active service, showing that his service-connected 
disabilities had worsened, and noted other types of evidence 
the Veteran could submit in support of his claims.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2003 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for a low 
back disability, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's higher initial rating claim for PTSD and his 
earlier effective date claim for a grant of service 
connection for calcaneal spurs in both heels are "downstream 
elements" of the RO's grant of service connection for 
calcaneal spurs in both heels and for PTSD in the currently 
appealed rating decisions issued in July 2003 and in July 
2004.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, the Veteran received VCAA notice in March 
2003.  For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the Veteran 
received Vazquez-Flores notice in May and June 2008.  In 
response to all of this notice, the Veteran notified VA in 
May 2008 that he had no further information or evidence to 
submit in support of his claims.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2003 and July 2004 rating 
decisions were fully favorable to the Veteran on the issues 
of service connection for PTSD and for calcaneal spurs of 
both heels, and because the Veteran's higher initial rating 
and earlier effective date claims are being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's previously denied 
service connection claim for a low back disability, it does 
not support granting this claim on the merits.  The evidence 
also does not support granting increased ratings for the 
Veteran's service-connected bilateral hearing loss and right 
knee disability.  The evidence supports assigning a separate 
20 percent rating for limited left leg extension, however.  
Finally, the evidence does not support assigning an effective 
date earlier than February 27, 2003, for a grant of service 
connection for calcaneal spurs in both heels.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board notes that the Court, in Vazquez-Flores, clarified 
VA's notice obligations in increased rating claims.  The 
appeal for a higher initial rating for PTSD originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable to 
this claim.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2003 letter was issued prior to the July 2003 and July 
2004 rating decisions which denied the benefits sought on 
appeal; thus, this notice was timely.  Because the Veteran's 
request to reopen a previously denied service connection 
claim for a low back disability is being denied, his 
increased rating claims for bilateral hearing loss, PTSD, and 
a right knee disability are being denied, because a separate 
20 percent rating for limited left leg extension is being 
assigned, and because his earlier effective date claim is 
being denied, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; although the Veteran initially 
requested a Board hearing, he subsequently withdrew his Board 
hearing request.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the Veteran's claims file; 
the Veteran does not contend otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for PTSD because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although new and material evidence has been received 
sufficient to reopen the Veteran's previously denied claim of 
service connection for a low back disability, there is no 
evidence that the Veteran's current low back disability is 
related to active service.  In any event, the Veteran has 
been provided with VA examinations to determine the nature 
and etiology of his low back disability.  The Veteran also 
has been provided with VA examinations to determine the 
current extent of his service-connected bilateral hearing 
loss, PTSD, and bilateral knee disabilities.  In summary, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran seeks to reopen a previously denied claim of 
service connection for a low back disability.

In June 1999, the RO denied, in pertinent part, the Veteran's 
claim of service connection for a low back disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Because the Veteran did not appeal 
this decision, the June 1999 RO decision became final.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the Veteran's application to reopen a claim 
of service connection for a low back disability, the evidence 
before VA at the time of the prior final RO decision in June 
1999 consisted of the Veteran's service treatment records and 
post-service VA and private treatment records.  In the 
narrative for this rating decision, the RO found that there 
was no indication in the Veteran's service treatment records 
that he had been diagnosed as having a low back disability 
during active service or on VA examination in April 1971.  
Private treatment records showed 2 back surgeries in December 
1993 and January 1997; there was no indication that either of 
these surgeries were related to active service.  Thus, the 
claim was denied.

The newly submitted evidence consists of additional post-
service VA and private outpatient treatment records and lay 
statements.

A review of the Veteran's treatment records from St. Joseph's 
Hospital shows that he was treated at this facility in 2003 
as an outpatient for complaints of low back pain.

In a March 2003 letter, Ivan Nichols, M.D., stated that he 
had been treating the Veteran for degenerative disc disease 
of the lumbar spine.  This disease was disabling to the 
Veteran and produced constant pain.  The Veteran was unable 
to sit or stand for more than 30 minutes at a time and found 
it "difficult to walk for any distance without significant 
increased pain."  Dr. Nichols noted that the Veteran had 
reported sustaining a back injury in March 1968 while on 
active service.  Dr. Nichols concluded that the Veteran's 
reported in-service back injury "may or may not be, in part, 
a cause for his current spinal disorder."

On VA outpatient treatment in November 2003, the Veteran's 
complaints included low back pain due to an in-service injury 
in 1968 while in Vietnam.  Physical examination of the back 
showed a status-post well-healed scar on the lumbosacral 
spine, minimal limitation of motion from pain, minimal 
muscular tension on the paraspinal areas, and an inability to 
bend forward to reach toes when asked to do so.  The 
impressions included back pains from osteoarthritis and 
herniated discs.

In a February 2005 letter, Dr. Nichols stated that he had 
been treating the Veteran "for many years" for degenerative 
joint disease of the lumbar spine.  Dr. Nichols stated that 
this condition had disabled the Veteran "preventing him from 
functioning at a normal level."  Dr. Nichols also noted that 
the Veteran's history included sustaining an in-service back 
injury in March 1968.  Dr. Nichols opined that it was as 
likely as not that the Veteran's back condition was a result 
of his in-service back injury while on active service in 
Vietnam.

On VA outpatient treatment in November 2006, the Veteran 
complained of hurting his back "after he tripped and had a 
fall" but he was "getting better."  The assessment 
included chronic back pain and degenerative joint disease.

On private outpatient treatment in January 2007, the Veteran 
complained of landing on his back after falling recently.  
Physical examination showed a painful range of motion of the 
lumbar spine.  The assessment included intervertebral disc 
degeneration in the lumbar spine.

A private magnetic resonance imaging (MRI) scan of the lumbar 
spine in January 2007 showed extensive magnetic 
susceptibility artifact at L5-S1 and the remainder of the 
spine was unremarkable.

In a March 2007 letter, Bradley D. Noblett, M.D., stated that 
the Veteran complained of continuing daily low back pain 
which was moderately severe and debilitating.  The Veteran 
reported suffering "a significant back, that is spinal 
injury, when an explosion occurred, launching him up in the 
air, causing him to land directly onto his radio backpack" 
while on active service in Vietnam.  The Veteran's post-
service back surgeries were noted.  The Veteran denied any 
change in bowel or bladder function.  

On private outpatient treatment in April 2007, no relevant 
complaints were noted.  The assessment included 
intervertebral disc degeneration of the lumbar spine.

On VA outpatient treatment in June 2007, the Veteran 
complained of having trouble walking.  Objective examination 
showed that he walked with a cane.  The impressions included 
chronic back pain and degenerative joint disease.

On VA spine examination in October 2007, the Veteran's 
complaints included a lumbar spine injury.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that, on active 
service in March 1968, he received multiple shrapnel wounds 
after being blow off of where he was sitting and landing on 
his back.  He denied any other back injuries and did not lift 
heavy objects or work overhead following active service.  He 
reported his post-service back surgery.  He denied any 
history of bowel or bladder function.  Physical examination 
showed that he used a cane for ambulation, normal posture and 
gait, an abnormal thoracolumbar spine with mild thoracolumbar 
scoliosis with concavity to the right, no kyphosis, a well-
healed surgical scar in the low lumbar region with tenderness 
in that area, no evidence of tenderness to palpation in the 
midline or paraspinal areas, no costovertebral angle 
tenderness, positive straight leg raising bilaterally, no 
ankylosis, a limited range of motion in all directions with 
pain, and no additional limitation of motion following 
repetitive use.  X-rays of the lumbar spine showed 
spondylosis at L1-L5, degenerative disc disease at L4-L5, and 
facet joint arthritis at L4-5 and L5-S1.  The VA examiner 
opined that it was clear that the Veteran had no significant 
problem with pain or limitation of motion in the low back 
"for quite a few years" following service separation.  He 
concluded that there was "insufficient evidence, even by 
history," to relate the Veteran's current lumbar spine 
problem to active service or his in-service back injury.  The 
diagnoses included lumbar degenerative disc disease and 
intervertebral disc syndrome, status-post surgery with 
residual scar.

With respect to the Veteran's application to reopen a claim 
of service connection for a low back disability, the Board 
notes that the evidence which was of record in June 1999 
showed that the Veteran was not diagnosed as having a low 
back disability during or immediately after active service.  
The new evidence contains a diagnosis of a low back 
disability which could be related to active service.  This 
evidence is new, in that it has not been submitted previously 
to agency adjudicators, and it is not cumulative or redundant 
of evidence which was of record at the time of the prior 
claim.  Thus, it is so significant that it must be considered 
in order to decide fairly the merits of the claim.  Because 
new and material evidence has been received, the Board finds 
that the previously denied claim of service connection for a 
low back disability is reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for a low back disability, the Board must adjudicate this 
claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
diagnosed as having a low back disability during active 
service.  At his enlistment physical examination in February 
1967, the Veteran denied any relevant medical history.  
Clinical evaluation was normal.  These results were unchanged 
on periodic physical examination in July 1968.  At his 
separation physical examination in November 1970, clinical 
evaluation was normal except for hyperesthesia over the left 
fifth finger, pain at the extreme range of motion of the left 
knee, a mild limp, and various scars and tattoos.

The Veteran's DD Form 214 shows that his awards included the 
Vietnam Service Medal and Purple Heart medal.  His military 
occupational specialty (MOS) was motor vehicle operations.  

The post-service medical shows that, following private MRI 
scan of the Veteran's lumbar spine in November 1993, the 
impressions were moderate to severe degenerative disc disease 
at L5-S1 with a 5 millimeter left posterolateral disc 
herniation, effacement of the left S1 nerve root, minimal 
effacement of the left ventral aspect of the thecal sac, and 
an L1 hemangioma.

In a December 1993 letter, Don DeFeo, M.D., stated that the 
Veteran had complained of a "3-month history of fairly 
significant and progressively severe" low back pain.  
Physical examination showed clear S1 radiculopathy and 
straight leg raising pain on the left.  Dr. DeFeo noted that 
the Veteran "has a rather dramatic MRI" showing a focal 
herniation right underneath the nerve root (S1) at L5-S1 on 
the left.  Dr. DeFeo recommended that the Veteran undergo a 
discectomy.

As noted above, in a March 2003 letter, Dr. Nichols concluded 
that the Veteran's reported in-service back injury "may or 
may not be, in part, a cause for his current spinal 
disorder."  In a February 2005 letter, Dr. Nichols opined 
that it was as likely as not that the Veteran's current back 
condition was a result of his reported in-service back injury 
in March 1968 while on active service in Vietnam.

Also as noted above, following VA examination in October 
2007, the VA examiner opined that it was clear that the 
Veteran had no significant problem with pain or limitation of 
motion in the low back "for quite a few years" following 
service separation.  He concluded that there was 
"insufficient evidence, even by history," to relate the 
Veteran's current lumbar spine problem to active service or 
his in-service back injury.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  The Veteran has contended that he injured 
his back during active service in March 1968 at the same time 
that he also incurred multiple shell fragment wound of the 
left arm and both legs.  Although the Board acknowledges that 
the Veteran was treated for multiple shell fragment wounds of 
the left arm and both legs in March 1968, and although the 
Veteran was awarded the Purple Heart Medal during active 
service, there is no contemporaneous evidence of a low back 
disease or injury at any time during active service.  The 
Board also acknowledges that the newly submitted evidence 
contains evidence of current low back disability which could 
be attributed to active service.  These records show, 
however, that the Veteran's current low back disability is 
not related to active service.  Dr. Nichols opined in March 
2003 that the Veteran's reported in-service back injury "may 
or may not be" a cause of the Veteran's current low back 
disability; current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
Dr. Nichols' March 2003 opinion is viewed in the light most 
favorable to the Veteran, this evidence does not establish 
service connection for a low back disability.  

Further, it appears that, when Dr. Nichols opined in February 
2005 that it was as likely as not that the Veteran's current 
low back disability was related to an in-service low back 
injury, he was not "informed of the relevant facts" 
concerning the Veteran's lack of in-service medical treatment 
for a low back disability prior to offering this opinion.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As 
noted elsewhere, there is no support in the Veteran's service 
treatment records for his assertion that he injured his low 
back or was diagnosed as having a low back disability at any 
time during active service.  Thus, the Board finds that the 
Veteran's statements concerning his alleged in-service low 
back disability are not credible.  By contrast, after 
reviewing the Veteran's service treatment records and noting 
his reported history of an in-service back injury, in October 
2007, the VA examiner opined that it was clear that the 
Veteran had no significant problem with pain or limitation of 
motion in the low back for many years following service 
separation and concluded that there was "insufficient 
evidence, even by history," to relate the Veteran's current 
lumbar spine problem to active service or his claimed in-
service back injury.  Thus, the Board finds that service 
connection for a low back disability is not warranted.

The Veteran also contends that his service-connected 
bilateral hearing loss, PTSD, and bilateral knee disabilities 
are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for 
PTSD, the Board notes that, where the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected bilateral hearing loss 
currently is evaluated as zero percent disabling effective 
November 7, 1970, under 38 C.F.R. § 4.85, DC 6100.  

Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets 
out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is 
no room for subjective interpretation.  Under Table VI, a 
Roman numeral designation (I through XI) for hearing 
impairment is found based on a combination of the percent of 
speech discrimination scores and the puretone threshold 
average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.
The Veteran's service-connected PTSD currently is evaluated 
as 30 percent disabling effective February 27, 2003, under 
38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2008).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 41-50 shows serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 shows moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 71-80 indicates 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational, or school 
functioning.

The Veteran's service-connected left knee disability 
currently is evaluated as 10 percent disabling effective 
November 7, 1970, by analogy to 38 C.F.R. §§ 4.71a, 4.73, 
DC 5311-5259 (Muscle Group XI injury-symptomatic removal of 
semilunar cartilage).  See 38 C.F.R. §§ 4.71a, 4.73, DC 5311-
5259 (2008).  A 10 percent rating is assigned under DC 5259 
for symptomatic removal of the semilunar cartilage.  See 
38 C.F.R. § 4.71a, DC 5259 (2008).

The Veteran's service-connected right knee disability 
currently is evaluated as 10 percent disabling effective 
November 7, 1970, by analogy to 38 C.F.R. §§ 4.71a, 4.73, 
DC 5311-5260 (Muscle Group XI injury-limitation of leg 
flexion).  See 38 C.F.R. §§ 4.71a, 4.73, DC 5311-5260 (2008).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

A 30 percent rating is assigned for knee ankylosis under 
DC 5256 for favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  A 40 percent rating is 
assigned for knee ankylosis in flexion between 10 and 
20 degrees.  A 50 percent rating is assigned for knee 
ankylosis in flexion between 20 and 45 degrees.  A maximum 
60 percent rating is assigned for knee ankylosis which is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5256 (2008).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2008).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loss 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008). 

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The Veteran's service treatment records show that he was not 
treated for PTSD during active service.  As noted above, at 
his enlistment physical examination in February 1967, the 
Veteran denied any relevant medical history and clinical 
evaluation was normal.  On periodic physical examination in 
July 1968, clinical evaluation was normal except for pain at 
the extreme range of motion in the left knee, mild high 
frequency hearing loss bilaterally, and a reported shrapnel 
injury in the left knee.  At his separation physical 
examination in November 1970, clinical evaluation was normal 
except for 3 surgical scars on the left knee and high 
frequency hearing loss bilaterally.

The post-service medical evidence shows that private x-rays 
of the Veteran's left knee in July 2001 revealed mild to 
moderate hypertrophic degenerative joint disease.

On VA psychiatric examination in April 2003, the Veteran 
complained of PTSD.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran had been married to his second wife for 19 years and 
had 3 children.  He had stopped working in January 2003 due 
to physical problems.  He was living with his current wife 
and his children.  Mental status examination of the Veteran 
showed no psychomotor retardation or agitation, normal 
speech, linear, logical, and goal-directed thoughts, no 
evidence of loosening of associations, paranoia, or 
delusions, no auditory or visual hallucinations or ideas of 
reference, no suicidal or homicidal ideation, and full 
orientation.  The Veteran's GAF score was 75-80.  The VA 
examiner determined that the Veteran "does not meet the 
criteria for post-traumatic stress disorder even though he 
was exposed to trauma in Vietnam."  The diagnoses included 
"evidence of PTSD."

On VA orthopedic examination in April 2003, the Veteran's 
complaints included constant knee pain, discomfort, swelling, 
problems walking without limping and pain in the ankles and 
feet compensating for the knees when walking.  He was unable 
to squat without pain and unable to get on his hands and 
knees without pain.  He had difficulty walking long 
distances, climbing stairs, or bicycling without severe 
discomfort.  He denied any time lost from work.  Physical 
examination showed callosities on the feet on the first toe, 
fifth toe, and heel, the use of a cane for walking due to 
antalgic gait, antalgic posture, somewhat bony enlargement of 
the knees bilaterally without heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Range of motion testing of the right knee was 
normal "but with pain."  Range of motion testing of the 
left knee showed flexion with pain from 100 to 120 degrees.  
No ankylosis was present.  The impressions included right 
knee arthritis with retained foreign body and residuals of 
shell fragment wound to the left knee with meniscectomy and 
retained foreign body with arthritis.  

On VA audiology examination in April 2003, the Veteran's 
complaints included difficulty with hearing acuity.  Physical 
examination showed ear canals clear of cerumen.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
80
LEFT
15
15
15
30
75

Speech audiometry revealed speech recognition ability of 
92 percent in each ear. The diagnosis was bilateral severe 
high frequency sensorineural hearing loss.

On VA outpatient treatment in May 2003, the Veteran 
complained of frequent anxiousness, feelings of anger with 
problems managing his anger at times, a depressed mood at 
times, sleep problems, frequent fatigue, "awful memories of 
Vietnam," frequent nightmares.  His history included 
significant depression with anhedonia lasting for about 
1 month in September 2002.  He denied any history of suicidal 
or homicidal ideation.  Mental status examination of the 
Veteran showed adequate grooming, mild psychomotor agitation, 
normal speech, linear thoughts, no suicidal or homicidal 
ideation, auditory or visual hallucinations, and full 
orientation.  The Veteran's current GAF score was 55.  The 
impressions included PTSD.

In January 2004, the Veteran reported "doing real well" on 
medication to treat his PTSD.  Mental status examination of 
the Veteran showed full orientation, linear thoughts, no 
evidence of any overt psychosis, and no suicidal or homicidal 
ideation.  The Veteran's GAF score was 50.  The impressions 
included PTSD.  

On VA audiology examination in January 2006, the Veteran 
complained of difficulty hearing conversations in crowded 
areas and hearing phone conversations.  He reported in-
service exposure to loud noises, explosions, and gunfire 
while on active service in Vietnam.  He also reported that a 
mortar round exploded "right next to me causing multiple 
shrapnel wounds."  He used no hearing protection during 
active service.  He denied losing any time from work.  
Physical examination showed normal auricles and external ears 
bilaterally.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
65
LEFT
5
10
15
40
75

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 80 percent in the left 
ear.  The diagnoses included bilateral hearing loss.

On VA orthopedic examination in January 2006, the Veteran's 
complaints included constant bilateral knee pain with 
intermittent swelling and stiffness but no locking.  He 
reported in-service shrapnel wounds to both knees.  His left 
knee was unstable and gave way.  He denied any time lost from 
work and reported retiring in 2002.  He had used a cane for 
ambulation for the past 2 years.  He was unable to ambulate 
more than a half a block without a cane.  Physical 
examination of the right knee showed diffuse tenderness with 
limited range of motion due to pain but no additional 
limitation of motion due to fatigue, weakness, lack of 
endurance, or incoordination after repetitive use, crepitus, 
no ankylosis.  Range of motion testing of the right knee 
showed flexion to 120 degrees with pain and extension to 
0 degrees with pain.  Physical examination of the left knee 
showed diffuse tenderness with swelling over the medial 
aspect and limited range of motion because of pain, fatigue, 
weakness, and lack of endurance after repetitive use, no 
additional limitation of motion due to incoordination after 
repetitive use, crepitus, and no ankylosis.  The VA examiner 
was unable to provide flexion range of motion for the left 
knee.  Extension of the left knee was to 0 degrees with pain.  
The Veteran's gait was slightly abnormal with a slight, left-
sided limp.  The diagnoses included shell fragment wound of 
the bilateral knees with arthritis.  

On VA outpatient treatment in May 2006, the Veteran 
complained that he was "not well actually."  He reported 
recent irritability and fighting with his son and daughter.  
He rarely slept well.  He lived with his second wife of 
21 years and with his son and daughter.  He had no close 
friends.  Mental status examination of the Veteran showed 
full orientation, normal speech, linear, goal-directed 
thoughts, no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and no ideas of reference.  The 
Veteran's GAF score was 60.  The assessment included PTSD 
with psychotic features.

On VA examination in June 2006, the Veteran's complaints 
included trouble sleeping "for many years," increased 
irritability, and nightmares and flashbacks about his Vietnam 
service.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran was in 
his second marriage and reported a fair relationship with his 
current wife.  He last worked in February 2003.  He reported 
major changes in his social functioning, isolating himself 
from people and becoming more irritable.  He was 
uncomfortable in crowds.  Mental status examination of the 
Veteran showed normal orientation, hygiene, communication, 
and speech, no panic attacks, delusions, hallucinations, or 
ritualistic obsession, normal thought processes, and no 
suicidal or homicidal ideation.  The Veteran's GAF score was 
59.  The diagnosis was PTSD.

On VA outpatient treatment later in June 2006, the Veteran 
reported that he was "not too bad actually."  He did not 
get as upset as before.  He also reported sporadic sleep.  
Mental status examination of the Veteran was unchanged.  The 
Veteran's GAF score was 65.  The assessment was unchanged.

In August 2006, the Veteran complained "of his 'skin 
crawling' at times and wanting to rub his feet."  This 
feeling normally lasted almost 2 hours.  He also reported 
that his relationship with his son was getting better.  
Mental status examination of the Veteran, his GAF score, and 
the assessment all were unchanged.  

In a March 2007 letter, a VA social worker, stated that the 
Veteran had been receiving treatment for PTSD since March 
2003.  The Veteran's ongoing PTSD symptoms included poor 
sleep, nightmares, intrusive thoughts, anger/irritability, 
suspiciousness/mistrust of others, depressed mood, anxiety, 
exaggerated startle response, and hypervigilance.  The 
Veteran's chronic knee and back pain further exacerbated his 
PTSD symptoms.  

On VA outpatient treatment in March 2007, no complaints were 
noted.  Mental status examination of the Veteran showed 
normal speech, linear, goal-directed thought process, no 
suicidal or homicidal ideation, no auditory or visual 
hallucinations, and no ideas of reference.  The assessment 
included PTSD.  

VA x-rays of the knees in June 2007 showed mild to moderate 
degenerative changes on the left, particularly at the medial 
compartment, mild degenerative changes on the right, and 
bilateral joint effusions.

On VA audiology examination in March 2008, the Veteran's 
complaints included general difficulty hearing.  He did not 
use hearing protection during active service.  He denied any 
post-service noise exposure.  Physical examination showed 
normal auricles and external ears bilaterally.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
75
LEFT
30
20
20
45
70

Speech audiometry revealed speech recognition ability of 
92 percent in each ear.  The diagnoses included bilateral 
hearing loss.

On VA psychiatric examination in March 2008, the Veteran 
complained of PTSD.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported that his PTSD symptoms were "getting 
better."  He denied any nightmares but reported "bad 
dreams" 2-3 times per week.  He also reported flashbacks 
once a week, frequent awakenings from sleep, and improved 
anger and irritability.  He lived with his family.  Mental 
status examination of the Veteran showed good grooming, no 
abnormal movement or psychomotor retardation or agitation, 
regular speech in rate and rhythm, linear, logical, and goal-
directed thought processes, no evidence of loosening of 
associations, paranoia, or delusions, no auditory or visual 
hallucinations, ideas of reference, or suicidal or homicidal 
ideation, full orientation.  The Veteran's GAF score was 60.  
The diagnosis was chronic PTSD.

On VA orthopedic examination in April 2008, the Veteran's 
complaints included worsening bilateral knee problems.  The 
VA examiner noted that no medical records were available for 
review.  Physical examination showed he walked with a cane, 
no callosities in the feet, normal posture, abnormal gait 
with a limp on the left side and favoring the left side.  
Physical examination of the right knee showed abnormal 
appearance with several scars, no heat, redness, swelling, 
effusion, drainage or abnormal movement, tenderness on the 
medial joint line, no medial and lateral joint instability, a 
range of motion within normal limits with some pain at the 
extremes of flexion but no pain on extension, no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use or during 
flare-ups, and no ankylosis.  Physical examination of the 
left knee showed abnormal appearance with several scars, 
osteoarthritic changes noted with bony hypertrophy and 
crepitus, no heat, redness, swelling, effusion, drainage, or 
abnormal movement, "much tenderness" on the medial and 
lateral joint lines, no medial and lateral instability, 
flexion to 95 degrees with pain throughout the range of 
motion, extension to 15 degrees with pain throughout the 
range of motion, no additional limitation of motion due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use or during flare-ups, and no ankylosis.  
X-rays of the right knee showed early osteoarthritis.  The VA 
examiner stated that, if there were arthritis in the right 
knee, it appeared to be very minimal and most likely was age-
related.  This examiner also stated that there was no 
evidence that, if right knee arthritis were present, it was 
related to the shrapnel wound injury.  The diagnoses included 
shrapnel fragment wound of the left knee with meniscectomy, 
retained foreign body, and arthritis, and status-post 
shrapnel fragment wound of the right knee with retained 
foreign body and residuals scars.
 
On VA outpatient treatment in June 2008, the Veteran reported 
that his anxiety was less on medication and denied 
nightmares.  His interest in daily activities had improved 
and he had developed several new hobbies.  His mood swings 
and anger episodes were less and he felt calmer overall.  In 
terms of his PTSD symptoms, the Veteran reported that 
"overall I am at least 50% better."  He still was married 
to his second wife.  He had retired in February 2003.  Mental 
status examination of the Veteran showed full orientation, 
normal speech, no hallucinations, normal, coherent thought 
processes, no unusual thought content, and no suicidal or 
homicidal ideation.  The Veteran's GAF score was 70.  The 
diagnoses included chronic PTSD.

The Veteran had left knee arthroplasty at a VA Medical Center 
in June 2008.  The pre- and post-operative diagnoses were 
left knee degenerative joint disease.

On VA outpatient treatment in August 2008, mental status 
examination of the Veteran showed full orientation, normal 
speech, no suicidal or homicidal ideation, and no overt 
evidence of a thought disorder.  The assessment included 
reduced symptoms of PTSD.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for bilateral hearing loss.  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the evidence shows that, on VA 
examination in April 2003, the Veteran's right ear hearing 
loss was assigned a Roman numeral of I and the left ear 
hearing loss was assigned a Roman numeral of I; this equates 
to a 0 percent rating for bilateral hearing loss.  See 
38 C.F.R. § 4.85, Tables VI, VII.  On VA examination in 
January 2006, the Veteran's right ear hearing loss was 
assigned a Roman numeral of I and the left ear hearing loss 
was assigned a Roman numeral of III; this equates to a 
0 percent rating for bilateral hearing loss.  Id.  Finally, 
on VA examination in March 2008, the Veteran's right ear 
hearing loss was assigned a Roman numeral of I and the left 
ear hearing loss was assigned a Roman numeral of I; this 
equates to a 0 percent rating for bilateral hearing loss.  
None of the VA examiners who saw the Veteran certified that 
use of speech discrimination test was not appropriate and 
there is no indication of an exceptional pattern of hearing 
impairment such that 38 C.F.R. § 4.85, Table VIA, should be 
used.  See 38 C.F.R. §§ 4.85, 4.86, Table VIA.  Thus, the 
Board finds that a compensable disability rating for 
bilateral hearing loss is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 30 percent for PTSD.  The medical evidence shows that 
the Veteran's service-connected PTSD is manifested by, at 
worst, occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  Initially, the 
Board notes that the Veteran's service treatment records show 
that he was not diagnosed as having PTSD during active 
service.  On VA examination in April 2003, the Veteran 
reported that he had stopped working in January 2003 due to 
physical problems.  He had been married to his second wife 
for 19 years and lived with her and their 2 children.  Mental 
status examination showed no psychomotor retardation or 
agitation, normal speech, linear, logical, and goal-directed 
thoughts, no evidence of loosening of associations, paranoia, 
or delusions, no auditory or visual hallucinations or ideas 
of reference, no suicidal or homicidal ideation, and full 
orientation.  The Veteran's GAF score was 75-80 indicating, 
at worst, transient symptoms or no more than slight 
impairment in social, occupational, or school functioning.  
The VA examiner found that the Veteran did not meet the 
criteria for PTSD and diagnosed "evidence of PTSD."  

In May 2003, the Veteran reported a history of significant 
depression with anhedonia lasting for about 1 month in 
September 2002 and denied any history of suicidal or 
homicidal ideation.  Mental status examination showed 
adequate grooming, mild psychomotor agitation, normal speech, 
linear thoughts, no suicidal or homicidal ideation, auditory 
or visual hallucinations, and full orientation.  The 
Veteran's GAF score had worsened to 55, indicating moderate 
symptoms.  He was diagnosed as having PTSD.  In January 2004, 
the Veteran reported that he was doing really well on 
medication to treat his PTSD and mental status examination 
showed full orientation, linear thoughts, no evidence of any 
overt psychosis, and no suicidal or homicidal ideation.  The 
Veteran's GAF score had worsened to 50, indicating serious 
symptoms of PTSD.  These results appear to be the basis for 
the 30 percent rating currently assigned for PTSD.  See 
38 C.F.R. § 4.130, DC 9411.  

In May 2006, the Veteran complained of recent irritability 
and rarely sleeping well.  He still lived with his second 
wife of 21 years and with their children although he had no 
close friends.  Mental status examination showed full 
orientation, normal speech, linear, goal-directed thoughts, 
no suicidal or homicidal ideation, no auditory or visual 
hallucinations, and no ideas of reference.  The Veteran's GAF 
score was 60, indicating only moderate PTSD symptoms.  On VA 
examination in June 2006, the Veteran reported major changes 
in his social functioning, isolating himself from people, 
becoming more irritable, and being uncomfortable in crowds.  
Mental status examination, however, showed normal 
orientation, hygiene, communication, and speech, no panic 
attacks, delusions, hallucinations, or ritualistic obsession, 
normal thought processes, and no suicidal or homicidal 
ideation.  The Veteran's GAF score essentially was unchanged 
at 59.  On VA outpatient treatment later in June 2006, the 
Veteran reported that he was "not too bad actually."  He 
did not get as upset as before and reported sporadic sleep.  
The Veteran's GAF score had improved to 65, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but he was functioning pretty well with 
some meaningful interpersonal relationships.  

In August 2006, the Veteran reported that his relationship 
with his son was improving.  In March 2007, no complaints 
were noted and mental status examination showed normal 
speech, linear, goal-directed thought process, no suicidal or 
homicidal ideation, no auditory or visual hallucinations, and 
no ideas of reference.  At the Veteran's most recent VA 
psychiatric examination in March 2008, he reported that his 
PTSD symptoms were improving.  He denied any nightmares but 
reported flashbacks once a week, frequent awakenings from 
sleep, and improved anger and irritability.  He still lived 
with his family.  Mental status examination showed good 
grooming, no abnormal movement or psychomotor retardation or 
agitation, regular speech in rate and rhythm, linear, 
logical, and goal-directed thought processes, no evidence of 
loosening of associations, paranoia, or delusions, no 
auditory or visual hallucinations, ideas of reference, or 
suicidal or homicidal ideation, and full orientation.  The 
Veteran's GAF score was 60.  

In June 2008, the Veteran reported less anxiety on 
medication, denied nightmares, improved interest in daily 
activities, and developing several new hobbies.  His mood 
swings and anger episodes were less and he felt calmer 
overall.  In terms of his PTSD symptoms, the Veteran reported 
that "overall I am at least 50% better."  He still was 
married to his second wife.  Mental status examination showed 
full orientation, normal speech, no hallucinations, normal, 
coherent thought processes, no unusual thought content, and 
no suicidal or homicidal ideation.  The Veteran's GAF score 
had improved to 70.  Finally, in August 2008, mental status 
examination showed full orientation, normal speech, no 
suicidal or homicidal ideation, and no overt evidence of a 
thought disorder.  The assessment included reduced symptoms 
of PTSD.  Because the Veteran's service-connected PTSD is not 
manifested by occupational and social impairment with reduced 
reliability and productivity or with deficiencies in most 
areas (i.e., a 50 or 70 percent rating) and also is not 
totally disabling, the Board finds that the criteria for an 
initial rating greater than 30 percent for PTSD is not 
warranted.  Id.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected PTSD at any other time within the appeal 
period.  

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating greater than 10 percent for a left knee disability.  
As the Veteran currently is in receipt of the maximum rating 
for symptomatic removal of the semilunar cartilage under 
DC 5259, the Board must determine whether an increased rating 
for service-connected left knee disability is warranted under 
another DC.  See 38 C.F.R. § 4.71a, DC 5259 (2008).  There is 
no objective evidence of a moderately severe or severe injury 
to Muscle Group XI such that an increased rating is warranted 
under DC 5311.  See 38 C.F.R. § 38 C.F.R. § 4.73, DC 5311 
(2008).  The medical evidence shows that left knee x-rays in 
July 2001 revealed mild to moderate hypertrophic degenerative 
joint disease.  On VA orthopedic examination in April 2003, 
physical examination showed somewhat bony enlargement of the 
knee without heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Range of motion 
testing of the left knee showed flexion with pain from 100 to 
120 degrees and without ankylosis.  The impressions included 
residuals of shell fragment wound to the left knee with 
arthritis.  On VA orthopedic examination in January 2006, the 
Veteran reported that his left knee was unstable and gave 
way.  Physical examination of the left knee showed diffuse 
tenderness with swelling over the medial aspect and limited 
range of motion because of pain, fatigue, weakness, and lack 
of endurance after repetitive use, no additional limitation 
of motion due to incoordination after repetitive use, 
crepitus, and no ankylosis.  The VA examiner was unable to 
provide flexion range of motion for the left knee.  Extension 
of the left knee was to 0 degrees with pain.  The diagnoses 
included shell fragment wound of the left knee with 
arthritis.  X-rays in June 2007 showed mild to moderate 
degenerative changes on the left, particularly at the medial 
compartment, and joint effusion.  Finally, at the Veteran's 
most recent VA orthopedic examination in April 2008, physical 
examination of the left knee showed abnormal appearance, 
osteoarthritic changes with bony hypertrophy and crepitus, no 
heat, redness, swelling, effusion, drainage, or abnormal 
movement, "much tenderness" on the medial and lateral joint 
lines, no medial and lateral instability, flexion to 
95 degrees with pain throughout the range of motion, 
extension to 15 degrees with pain throughout the range of 
motion, no additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use or during flare-ups, and no ankylosis.  The 
diagnoses included shrapnel fragment wound of the left knee 
with arthritis.  Absent objective medical evidence of left 
knee ankylosis, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and joint effusion, impairment of 
tibia and fibula, or genu recurvatum, the Board finds that an 
increased rating for service-connected left knee disability 
is not warranted under other DCs used for evaluating knee 
disabilities.  See generally 38 C.F.R. §§ 4.71a, DCs 5256, 
5258, 5262, 5263 (2008). 

The Board also must consider whether a separate disability 
rating is warranted for limitation of flexion or extension or 
instability or subluxation of the left knee.  See 38 C.F.R. 
§ 4.71a, DC 5257, 5260, 5261 (2008).  VA examination in April 
2003 showed no left knee instability or weakness.  Range of 
motion testing of the left knee showed flexion with pain from 
100 to 120 degrees.  On VA orthopedic examination in January 
2006, the Veteran reported that his left knee was unstable 
and gave way.  Physical examination of the left knee showed a 
limited range of motion because of pain, fatigue, weakness, 
and lack of endurance after repetitive use and no additional 
limitation of motion due to incoordination after repetitive 
use.  The VA examiner was unable to provide flexion range of 
motion for the left knee but stated that extension of the 
left knee was to 0 degrees with pain.  Finally, on VA 
orthopedic examination in April 2008, physical examination of 
the left knee showed no medial and lateral instability, 
flexion to 95 degrees with pain throughout the range of 
motion, extension to 15 degrees with pain throughout the 
range of motion, and no additional limitation of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use or during flare-ups.  
Without medical evidence showing left knee flexion limited to 
45 degrees or less, the Board finds that a disability rating 
greater than 10 percent for a left knee disability is not 
warranted under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260 
(2008).  Because the Veteran's left knee range of motion was 
limited to 15 degrees of extension with pain at his most 
recent VA orthopedic examination in April 2008, however, the 
Board finds that a separate 20 percent rating for limited 
left leg extension is warranted under DC 5261.  See 38 C.F.R. 
§ 4.71a, DC 5261 (2008).

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating greater than 10 percent for a right knee disability.  
The medical evidence shows that the Veteran's service-
connected right knee disability is manifested by, at worst, 
right leg flexion limited to 45 degrees.  In April 2003, 
physical examination somewhat bony enlargement of the right 
knee.  Range of motion testing of the right knee was normal 
"but with pain."  In January 2006, physical examination of 
the right knee showed a limited range of motion due to pain 
but no additional limitation of motion due to fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Range of motion testing of the right knee 
showed flexion to 120 degrees with pain.  Right knee x-rays 
in June 2007 showed mild degenerative changes and joint 
effusion.  Finally, in April 2008, physical examination of 
the right knee showed abnormal appearance, no swelling, 
effusion, abnormal movement, tenderness on the medial joint 
line, no medial and lateral joint instability, a range of 
motion within normal limits with some pain at the extremes of 
flexion but no pain on extension, no additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use or during flare-ups, and 
no ankylosis.  X-rays of the right knee showed early 
osteoarthritis.  The VA examiner stated that, if there were 
arthritis in the right knee, it appeared to be very minimal 
and most likely was age-related.  This examiner also stated 
that there was no evidence that, if right knee arthritis were 
present, it was related to the shrapnel wound injury.  Absent 
evidence of moderately severe or severe injury to Muscle 
Group XI or right leg flexion limited to 30 degrees or less, 
the Board finds that a disability rating greater than 
10 percent for a right knee disability is not warranted.  See 
38 C.F.R. § 4.71a, 4.73, DC 5311-5260.  

The Board also must consider whether a separate disability 
rating is warranted for limitation of extension or 
instability or subluxation of the right knee.  See 38 C.F.R. 
§ 4.71a, DC 5257, 5261 (2008).  Right knee extension was to 
0 degrees with pain in January 2006.  In April 2008, range of 
motion of the right knee was within normal limits with some 
pain at the extremes of flexion but no pain on extension.  
Although x-rays of the right knee showed early 
osteoarthritis, the VA examiner stated in April 2008 that, if 
there were arthritis in the right knee, it appeared to be 
very minimal and most likely was age-related.  This examiner 
also stated that there was no evidence that, if right knee 
arthritis were present, it was related to the shrapnel wound 
injury.  Absent evidence of limited right leg extension or 
instability or subluxation of the right knee, the Board finds 
that a separate disability rating for the right knee is not 
warranted.  Id.  

There also is no evidence of right knee ankylosis, 
subluxation or lateral instability, dislocated semilunar 
cartilage, tibia and fibula impairment, or genu recurvatum 
such that the Veteran is entitled to a disability rating 
greater than 10 percent under other potentially applicable 
DC's.  See 38 C.F.R. §§ 4.71a, DCs 5256, 5258, 5259, 5262, 
5263 (2008).  No ankylosis was present on VA examination in 
April 2003.  In April 2008, physical examination of the right 
knee showed no swelling, effusion, medial or lateral joint 
instability, or ankylosis.  Absent objective medical evidence 
of right knee ankylosis, semilunar cartilage, impairment of 
tibia and fibula, or genu recurvatum, the Board finds that a 
disability rating greater than 10 percent for a right knee 
disability is not warranted.  

The Veteran also is not entitled to a higher disability 
rating for his service-connected disabilities on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
In April 2003, the Veteran reported that he had stopped 
working in January 2003, including throughout the pendency of 
this appeal, due to unspecified physical problems.  In June 
2006, the Veteran reported that he had last worked in 
February 2003.  The medical evidence does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected disabilities necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran finally contends that he is entitled to an 
effective date earlier than February 27, 2003, for a grant of 
service connection for calcaneal spurs in both heels.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A review of the Veteran's claims file shows that the 
Veteran's original claim of service connection for calcaneal 
spurs in both heels (which he characterized as bilateral 
ankle/foot problems) was denied in a rating decision issued 
on June 23, 1999.  In the narrative for this rating decision, 
the RO noted that, although the Veteran had been treated for 
Achilles tendonitis and plantar fasciitis since his service 
separation, there was no medical evidence linking his 
bilateral ankle/foot problems to active service.  There is no 
record of a response from the Veteran.

The next relevant correspondence occurred when the Veteran 
requested that his previously denied service connection claim 
for calcaneal spurs in both heels be reopened in statements 
on a signed VA Form 21-4138 which was dated on February 26, 
2003, and date-stamped as received by the RO on February 27, 
2003.  Attached to this form was a duplicate copy of a VA 
Form 21-4138 dated on September 8, 1998.

As noted in the Introduction, in the currently appealed 
rating decision issued in July 2003, the RO granted service 
connection for calcaneal spurs in both heels, assigning 
10 percent ratings to each heel effective February 27, 2003.  
In the narrative for this rating decision, the RO found that 
service connection was warranted based on the results from 
the Veteran's April 2003 VA examination (discussed above) and 
his complaints of painful heel motion.  The RO also found 
that February 27, 2003, was the appropriate effective date 
because that was the date of the Veteran's application to 
reopen his previously denied claims.

In statements on his September 2003 notice of disagreement, 
the Veteran contended that his bilateral calcaneal spurs had 
been misdiagnosed in 1998 and that he was entitled to 
retroactive compensation to the date that he originally filed 
his service connection claim.

The Board finds that the preponderance of the evidence is 
against the Veteran's earlier effective date appeal.  The 
Veteran's original claim of service connection for calcaneal 
spurs in both heels was denied in a rating decision issued on 
June 23, 1999.  There is no record of a response from the 
Veteran.  The Veteran then successfully reopened his 
previously denied claim of service connection for calcaneal 
spurs in both heels in statements on a VA Form 21-4138 date-
stamped as received by the RO on February 27, 2003.  Despite 
the Veteran's assertions to the contrary, there is no 
evidence that his bilateral calcaneal spurs were misdiagnosed 
in 1998; in fact, as the RO noted when it denied his original 
service connection claim in June 1999, there was no evidence 
linking the Veteran's bilateral ankle/foot problems 
(diagnosed as Achilles tendonitis and plantar fasciitis) to 
active service.

The Veteran does not contend, and the evidence does not show, 
that he expressed an intent to file a request to reopen his 
previously denied claim of service connection for calcaneal 
spurs in both heels between June 23, 1999, when the rating 
decision  was issued to him and February 27, 2003, when his 
successfully reopened claim of service connection for 
calcaneal spurs in both heels was date-stamped as received by 
the RO.  The only correspondence in the claims file dated 
from June 1999 to February 2003 between the Veteran and VA 
consisted of a VA Form 21-0538, "Status of Dependents 
Questionnaire" which the Veteran completed and submitted to 
VA in December 2001.  The Veteran also does not contend, and 
the evidence does not show, that he was not aware of what was 
required to file an application to reopen a previously denied 
claim of service connection for calcaneal spurs in both heels 
but did not do so until he filed his VA Form 21-4138 in 
February 2003.  The Board observes that the laws and 
regulations pertaining to effective dates are clear.  The 
effective date of an evaluation or award of compensation or 
dependency and indemnity compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Given the foregoing, the Board 
finds that the criteria for an effective date earlier than 
February 27, 2003, for a grant of service connection for 
calcaneal spurs in both heels have not been met.















	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the claim of 
service connection for a lumbosacral spine disability is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a lumbosacral spine 
disability is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating greater than 30 percent for 
PTSD is denied.

Entitlement to a disability rating greater than 10 percent 
for a left knee disability is denied.

Entitlement to a separate 20 percent rating for limited left 
leg extension is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent 
for a right knee disability is denied.

Entitlement to an effective date earlier than February 27, 
2003, for a grant of service connection for calcaneal spurs 
in both ankles is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


